DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the communication filed on 04/19/2021.
3.	Acknowledgment is made of Continuing Data: This application is a CON of 16/723,275 filed 12/20/2019, now PAT 10,996,943; which is a CON of 15/826,833 filed 11/30/2017 now PAT 10,528,340; which is a CON of 15/131,952 filed 04/18/2016 now PAT 9,921,825; which is a CON of 14/298,675 filed 06/06/2014 now PAT 9,342,297; which has PRO 61/832,363 filed 06/07/2013.
4.	Claims filed 04/19/2021 have been acknowledged.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 04/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claim(s) 1-20 of the instant application are rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,996,943; also, over claims 1-20 of U.S. Patent No. 10,528,340; over claims of U.S. Patent No. 9,921,825 B2; and over claims 1-14 of U.S. Patent No. 9,342,297 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.  This is a non-provisional non-statutory obviousness type double patenting rejection.
The examiner recognizes that the instant application compared to US Patents: 10,996,943-10,528,340-9,921,825-9,342,297 discloses a broader version for predictive quality analysis; which does not cover specifics directed to adjusting technology levels for the prioritization.  However, one of ordinary skill in the art are obvious variations of the invention defined in the claim of instant application: 17/233,627. Consequently, claims 1-20 are non-provisionally rejected on the ground of non-statutory obviousness type double patenting, as being unpatentable over claims stated in the rejection above.  

Claim Rejections – 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Holler et al. (Patent No. US 9,501,751 B1; hereinafter referred to as Holler), in view of Jones et al. (Patent No. US 6,219,805 B1; hereinafter referred to as Jones).

As per claim 1, Holler discloses a system, comprising: 
one or more processors; and one or more memory devices storing instructions that, when executed by the one or more processors (See column 1, line 51), performs operations including: 
receiving input data associated with an application, wherein the input data includes one or more of: data relating to process development, testing, outputs of system, and various predefined parameters (See Figs. 1-3F – agile development hierarchy); comparing the input data with one or more predetermined analysis parameters (See column 4, lines 1-15 – comparing input data of all parameters); determining an objective of an entity; prioritizing the at least one adjustment based on a predetermined adjustment priority standard and the determined objective of the entity; and providing a communication including at least an indication of the at least one prioritized adjustment (See Figs. 2A-3F – agile development framework provides objectives, priority adjustments and communication via said framework).
Although Holler’s disclosure can imply some risk evaluation based on stages in the development; Holler’s does not explicitly states - determining at least one risk rating based on the comparison, wherein a risk rating is indicative of a level of quality; determining at least one adjustment to the application based on the determined at least one risk rating.
Jones discloses a risk assessment for application components, which includes rates and adjustments based on the analysis - determining at least one risk rating based on the comparison, wherein a risk rating is indicative of a level of quality; determining at least one adjustment to the application based on the determined at least one risk rating (See column 6, lines 35-65 – risk analysis and adjustment via assessment).
Holler and Jones are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Holler’s agile development methodology/framework, which includes all aspects and tasks for an application development; and combine it with Jone’s risk analysis for application components; thus, the combination facilitate an efficient and intuitive software development platform, that includes viewing and updating status information in a user-configurable manner, while detecting selection of levels in a project hierarchy based on risk ratings which directly or indirectly suggest an appropriate action in a process control environment such as agile development (See Holler’s and Jone’s abstracts and backgrounds).

the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the input data received is dependent on functions of the application (See Holler’s Figs. 2A-3F – dependent on functions of application being develop).

As per claim 3, Holler and Jones disclose the system of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the risk rating further corresponds to a number of missing parameters (See Jones’ column 6, line 35-44 – risk analysis).

As per claim 4, Holler and Jones disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising instructions for providing a user override to change prioritization of the at least one adjustment to the application (See Holler’s column 9, line 23 – edits priority to override default).

As per claim 5, Holler and Jones disclose the system of claim 4 (See claim 4 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the at least one adjustment to the application includes a required adjustment and a suggested adjustment (See Fig. 2A; also columns 3, line 51 and column 4, line 1 – estimates and comparison to adjust priorities).

As per claim 6, Holler and Jones disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising instructions for providing a timeline for implementing the at least one prioritized adjustment (See Figs. 2A-3F – timelines).

As per claim 7, Holler and Jones disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising providing a plan for implementing the at least one prioritized adjustments (See Figs. 2A-3F – agile development framework, which includes prioritization adjustments).

Claims 8-14 are essentially the same as claims 1-7, except that they are set forth the claimed invention as a method, and they are rejected with the same reasoning as applied hereinabove.

Claims 15-20 are essentially the same as claims 1-6, except that they are set forth the claimed invention as a non-transitory computer readable medium, and they are rejected with the same reasoning as applied hereinabove.

11.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        03/10/2022.